Citation Nr: 0843783	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  05-17 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to restoration of a 50 percent evaluation for 
degenerative changes of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel
INTRODUCTION

The veteran served on active duty from June 1976 to June 
1979.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision of the 
Philadelphia, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office & Insurance Center (RO).

In October 2008, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing has been associated with the claims file.  A 
pre-reduction hearing was also held and a transcript of that 
hearing is also of record.


FINDINGS OF FACT

1.  The decision reducing the evaluation for degenerative 
changes of the right knee was based on VA and private medical 
records, which were as full and complete as the VA and 
private medical records upon which the 50 percent evaluation 
was awarded.  

2.  Based on the evidence in the claims file at the time of 
the reduction to 10 percent, there had been improvement in 
the symptomatology associated with degenerative changes of 
the right knee as there was improved motion and strength. 


CONCLUSION OF LAW

The criteria for restoration of a 50 percent evaluation for 
degenerative changes of the right knee have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.344, 
4.71a, Diagnostic Code 5261 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION
I.  Duty to Notify & Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

In this case, the veteran did not submit an application for 
benefits with VA; rather, the RO raised the issue of whether 
the 50 percent evaluation that was assigned to the service-
connected degenerative changes of the right knee was 
appropriate and determined that a reduction was warranted.  
Here, whether the veteran was properly notified would fall 
under the provisions of 38 C.F.R. § 3.105(e), as that 
addresses the due process VA must undertake before reducing 
an evaluation of a disability.

Where the reduction in evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance will be prepared setting forth 
all material facts and reasons.  The beneficiary will be 
notified at his or her latest address of record of the 
contemplated action and furnished detailed reasons therefor, 
and will be given 60 days for the presentation of additional 
evidence to show that compensation payments should be 
continued at their present level.  Unless otherwise provided 
in paragraph (i) of this section, if additional evidence is 
not received within that period, final rating action will be 
taken, and the award will be reduced or discontinued 
effective the last day of the month in which a 60-day period 
from the date of notice to the beneficiary of the final 
rating action expires.  38 C.F.R. § 3.105(e).  

The Board finds the RO properly complied with 38 C.F.R. 
§ 3.105(e) pertaining to reductions.  The RO furnished notice 
to the veteran of the proposed reduction in a May 2003 
letter, that and told him he could submit medical or other 
evidence to show that VA should not make this reduction (to 
include requesting a hearing), and he had 60 days in which to 
respond.  The veteran requested a hearing, which VA provided 
in October 2003.  In December 2003, VA informed the veteran 
that the reduction would take place on March 1, 2004.  Thus, 
all due process requirements have been met under this 
provision.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
record reflects VA obtained VA medical records and private 
medical records and provided the veteran with two 
examinations before reducing his evaluation.  

The Board finds that all necessary development has been 
accomplished, and therefore, appellate review may proceed.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

II.  Restoration

Service connection for degenerative changes of the right knee 
was granted in an October 2000 rating decision and assigned a 
10 percent evaluation, effective May 23, 2000.  

In December 2000, the veteran submitted a claim for increase.  
Private medical records showed that the veteran had undergone 
an arthroscopy in February 2001.  A March 2001 VA examination 
report and 2001 VA treatment records showed the veteran was 
having severe symptoms associated with his knee.  In an 
August 2001 rating decision, the RO granted a 50 percent 
evaluation for degenerative changes of the right knee, 
effective December 29, 2000.  

The veteran remained at the 50 percent evaluation until the 
RO reduced the evaluation to 10 percent, effective March 1, 
2004.  

A.  Criteria

When the evidence indicates that a condition has stabilized 
to the point that a particular rating has continued for a 
long period of time (five years or more), and an examination 
indicates improvement in the condition, the rating agency 
must review the entire record of examinations and the 
medical-industrial history in order to ascertain whether the 
recent examination is full and complete, including all 
special examinations indicated as a result of general 
examination and the entire case history.  Examinations less 
full and complete than those on which payments were 
authorized or continued will not be used as a basis of 
reduction.  In arriving at a determination that there is 
material improvement in a physical or mental condition, the 
rating agency must consider whether the improvement will be 
maintained under the ordinary conditions of life.  38 C.F.R. 
§ 3.344 (2008).  

The provisions of 38 C.F.R. § 3.344(a) and (b) apply to 
ratings which have continued for long periods at the same 
level (five years or more).  They do not apply to 
disabilities which have not become stabilized and are likely 
to improve.  Reexaminations disclosing improvement, physical 
or mental, in these disabilities will warrant reduction in 
rating.  38 C.F.R. § 3.344(c).  

The criteria for evaluating the knee has not changed since 
service connection was first awarded.  The knee is evaluated 
under various Diagnostic Codes depending on the symptoms and 
disease process involved.  Initially, when service connection 
was awarded for the left knee, the RO assigned the 10 percent 
evaluation under Diagnostic Code 5003.  Under that Diagnostic 
Code, it states that degenerative arthritis will be evaluated 
based upon limitation of motion.  In granting the 10 percent 
evaluation, the RO noted that such was based upon arthritis 
and limitation of motion.  See October 2000 rating decision.  
In the August 2001 rating decision, the RO stated that an 
increased evaluation was "in order based upon limitation of 
knee extension."  It assigned Diagnostic Code 5261, which 
provides a 50 percent evaluation when extension is limited to 
40 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.  
The March 2001 VA examination showed the veteran's extension 
was limited to 60 degrees.  

The normal range of motion for the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II 
(2006).  

Flexion limited to 60 degrees warrants a noncompensable 
evaluation, and flexion limited to 45 degrees warrants a 
10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5260 (2006).  Flexion limited to 30 degrees warrants a 20 
percent rating, and flexion limited to 15 degrees warrants a 
30 percent evaluation.  Id.

Extension limited to 5 degrees warrants a noncompensable 
evaluation, and extension limited to 10 degrees warrants a 
10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5261 (2006).  Extension limited to 15 degrees warrants a 20 
percent evaluation, and extension limited to 20 degrees 
warrants a 30 percent evaluation.  Id.  Extension limited to 
30 degrees warrants a 40 percent evaluation, and extension 
limited to 40 degrees warrants a 50 percent evaluation.  Id.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

B.  Analysis

At the October 2008 hearing before the undersigned, the 
veteran testified he had undergone a scoping of his right 
knee in 2001 and was out of work for approximately eight 
weeks.  He was unable to stand without crutches.  The veteran 
acknowledged he had been granted the 50 percent evaluation 
based upon his range of motion.  He stated VA had brought him 
in for an examination and that the VA examiner had moved his 
knee, as opposed to him moving his knee unassisted.  He noted 
the examiner did not ask him to tell her when the pain 
started.  The veteran stated he told her he had pain, but 
that she kept moving his knee.

Basically, the gist of the veteran's testimony was that the 
February 2003 VA examination did not accurately reflect the 
severity of his service-connected disability.

The 50 percent evaluation for degenerative changes of the 
right knee was in effect for less than 5 years, and thus the 
provisions of 38 C.F.R. § 3.344 are not applicable.  See 
Brown v. Brown, 5 Vet. App. 413, 417 (1993); 38 C.F.R. 
§ 3.344(c) (2003).  Nevertheless, the Board must find that 
the evidence shows that the veteran's service-connected 
disability improved so as to warrant the reduction in rating.  
See 38 C.F.R. § 3.344(a).

The Board is aware that it must make its determination as to 
whether improvement had been shown between (1) the medical 
evidence of record at the time of the decision which granted 
the disability evaluation of which the veteran seeks 
restoration and (2) the medical evidence of record at the 
time of the decision which reduced the disability evaluation.  
The Board holds that based on its review of the evidence of 
record that the RO's decision to reduce the veteran's 
disability evaluation was warranted.  

Here, the comparison of the medical evidence is between 
medical findings in VA and private medical records, dated 
back in 2001, and medical findings in VA and private medical 
records, dating from the latter part of 2001 to 2003.  

A description of the evidence used in granting the veteran 
the 50 percent evaluation follows.  A February 2001 private 
medical record shows that the veteran underwent an 
arthroscopy in the right knee.  The pre-operative diagnosis 
was severe degenerative joint disease of the patellofemoral 
joint with patellofemoral maltracking.  The surgery report 
showed a finding that there was extensive loss of articular 
cartilage of the lateral facet of the patella and the 
articular surface of the lateral portion of the trochlea was 
noted to be eburnated down to bare bone.  

A March 2001 VA examination report shows the veteran reported 
his pain was on average between a six and seven on a scale 
from one to 10 with 10 being the worst.  The veteran stated 
he was using an ace wrap on his knee.  He denied dislocations 
or subluxation.  The veteran noted he was unable to work at 
the time and was on disability from his job at the Post 
Office.  The examiner stated the right knee was "extremely 
swollen with increased heat."  He stated he felt there was 
fluid way above the suprapatella bursa.  There was bruising 
along the right lateral thigh.  The knee was "very painful 
to touch."  The examiner described range of motion as 
"markedly limited because of the edema."  He stated the 
veteran's extension was limited by 60 degrees.  Flexion was 
limited to 60 degrees due to edema and pain.  The examiner 
stated the veteran's gait was with a "severe limp" and 
noted the veteran was using a crutch.  The examiner was 
unable to test for collateral ligaments or cruciate ligaments 
because of the edema.  He noted the examination was limited 
due to the marked swelling in the right knee.  

An April 2001 VA treatment record shows the veteran had 
moderate effusion in the right knee.  He was issued a cane 
during that month.  Later that month, his knee was noted to 
be slightly warm.

A description of the evidence used in determining that the 
disability evaluation should be reduced follows.  An April 
2001 private physical therapy record shows that the veteran 
reported fluctuating symptoms continuing.  The physical 
therapist noted the veteran was able to ambulate without an 
assistive device.  He had -3 degrees of extension to 
120 degrees of flexion.  Right quadriceps strength was 4-/5, 
hamstrings were 4/5, and hip strength was 4+/5.  The physical 
therapist stated the veteran performed regular physical 
conditioning program without significant difficulty.

A May 2001 private physical therapy record shows the veteran 
reported "only minimal" symptoms now.  Initial evaluation 
was in March 2001, and the veteran's pain level was a 3/10 at 
that time.  Now it was 0/10.  With activity, pain was 7/10 in 
March 2001 and now was 2/10.  The physical therapist stated 
there was no tenderness.  Range of motion was within normal 
limits.  Strength was 4+/5 throughout with no significant 
lower extremity weakness.  The physical therapist stated that 
progress since the last evaluation was that the veteran had 
regained full range of motion with significant strength 
gains.  Activities of daily living were "much more 
tolerable."  An August 2001 private medical record shows 
that the veteran was interested in trying to get back to 
running.  The examiner noted he encouraged the veteran to 
avoid high impact activities and to substitute lower impact 
aerobic activities instead.  

A December 2001 VA clinical record shows that the veteran was 
seeking to use a knee orthosis when exercising in the gym.  
It was noted the veteran was on the treadmill up to three to 
four miles per hour for 20 minutes and lifting 20 to 30 
pounds on the machine.  The veteran described his pain as a 
three out of 10.  He stated swelling would come and go.  The 
examiner stated the veteran had minimal swelling on/around 
the patella, no warmth or tenderness, normal range of motion, 
and 4+ to 5/5 strength in the quadriceps and hip.  She noted 
the veteran had a normal gait.  

A February 2003 VA examination report shows that the veteran 
reported he could not stand for long periods of time because 
of pain.  He stated he could not run or ride a bicycle but 
could walk on a treadmill.  The examiner stated the right 
knee was not swollen, but was tender to touch.  Flexion was 
to 89 degrees, and extension was to 0 degrees.  There was no 
evidence of instability.  The examiner noted that 
osteoarthritic changes had progressed since December 2000.  
She noted the veteran experienced pain when trying to do the 
range of motion in the right knee.  She also noted that the 
veteran had additional limitation following repetitive use 
but that the additional limitation and range of motion from 
flare-ups could not be determined.  In a May 2003 addendum, 
the VA examiner stated the veteran's range of motion at the 
time of the February 2003 examination was pain free.  The 
writing is difficult to read, but it looks as though she 
stated the veteran's extension was 0 degrees and flexion was 
80 degrees.

A July 2003 private medical record shows that the veteran 
continued to complain of right knee pain.  The examiner 
stated the veteran had "reasonable range of motion."  He 
stated the veteran was able to work at a sedentary work 
activity level, although he noted that if the veteran pushed 
his knee harder at work, that he would have increased 
episodes of pain and swelling of the knee.  He found the 
veteran was restricted to sedentary work.

A November 2003 VA examination report shows that the veteran 
reported he was not able to participate in physical activity 
with his children or play any sports.  He stated he wore a 
brace on his knee and used a cane to some degree on a daily 
basis.  Physical examination revealed 5 degrees of extension 
and 40 degrees of flexion, which was when pain started.  He 
was able to further flex the knee to 70 degrees with pain.  
There was small joint effusion in the right knee.  There was 
no ligament laxity or instability on stress testing.  There 
was mild tenderness anteromedially and anterolaterally and in 
the area of the patellar tendon.  There was no crepitus with 
motion or warmth.  The impression was degenerative joint 
disease of the right knee, "mild."  He concluded that this 
condition would cause mild to moderate impairment of function 
with stressful use of the right knee.

Comparing the clinical findings in the medical records at the 
time of the award of the 50 percent evaluation and the 
clinical findings in the medical records at the time the 
reduction occurred, the Board holds that improvement of the 
veteran's right knee was shown, particularly as to limitation 
of motion.  At the time of the August 2001 rating decision, a 
VA examination showed that the veteran's extension was 
limited by 60 degrees.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5261.  In that rating decision, the RO noted that it was 
the veteran's limitation of extension that warranted the 
50 percent evaluation.  See id.  The clinical findings in the 
March 2001 VA examination report show severe symptoms 
following the veteran's arthroscopy.  The veteran's knee was 
"extremely swollen."  The knee was "very painful to 
touch."  The examiner stated the veteran's range of motion 
was "markedly limited" because of the edema, and that the 
veteran walked with a severe gait.  

However, compare those clinical findings to the ones in the 
physical therapy records, VA clinical records, and the 2003 
VA examinations.  The veteran's range of motion was, at 
worst, 5 degrees to 89 degrees.  The veteran's extension has 
ranged from -3 degrees to 5 degrees.  This range of 
limitation of extension would not warrant  a compensable 
evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.  
(Neither does the limitation of extension.)  These records 
show how the veteran went from some improvement after the 
surgery to significant improvement.  The veteran's strength 
in the right lower extremity went from 4-/5 to 4+ to 5/5.  
The veteran, himself, reported improvement in his level of 
pain.  In March 2001, he stated his pain level was 3/10 and 
7/10 with activity.  In May 2001-two months later-he stated 
his pain level was 0/10 and 2/10 with activity.  In July 
2003, the veteran had 0 degrees of extension without pain.  
In November 2003, he had 5 degrees of extension without pain.  
That examiner described the veteran's right knee as being 
"mild" and that it would cause "mild to moderate" 
impairment of function with stressful use of the right knee.  
Thus, the Board finds that the RO was correct in its finding 
that improvement had been shown since the August 2001 rating 
decision.

The Board notes that the veteran has been granted a separate 
20 percent evaluation for instability of the knee based on a 
September 2005 VA examination report.  However, prior to this 
examination report, the evidence establishes that the 
veteran's right knee did not have lateral instability or 
subluxation.  All of the medical professionals who examined 
the veteran's right knee noted that it was stable.  See 
clinical findings reported above.  The first time instability 
was shown was in the September 2005 VA examination.  Thus, 
the veteran would not warrant a separate evaluation for 
instability or subluxation of the knee under Diagnostic Code 
5257 during the applicable period related to the restoration 
issue, as it predates September 2005.  See VAOPGCPREC 23-97 
(July 1, 1997); VAOPGCPREC 9-98 (August 14, 1998). 

The veteran is competent to report his symptoms and why his 
disability evaluation should not have been reduced; however, 
the Board finds that the medical findings established a basis 
for the reduction, for all the reasons stated above.  It is 
the finding of the Board that restoration of a 50 percent 
rating as of March 1, 2004, is not warranted for degenerative 
changes of the right knee, and the benefit-of-the-doubt rule 
is not for application.  See Gilbert, 1 Vet. App. at 55. 




ORDER

Restoration of a 50 percent evaluation for degenerative 
changes of the right knee is denied.


________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


